DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thad Faleski on 8/20/2021.

	The application has been amended as follows:
	In the claims
	Claim 15, last line, the phrase
"different than the second radius of curvature of the convex surface"
	has been changed to
--different than the second radius of curvature of the convex surface; and
	wherein the insert has a width measured perpendicular to the longitudinal axis from the first lateral side to the second lateral side, wherein the width of the insert at the first end is greater than the width of the insert at the second end--

	Claim 16, lines 1-3, the phrase "wherein the insert has a width measured perpendicular to the longitudinal axis from the first lateral side to the second lateral side, wherein the width" has been changed to --wherein the width--

	Claim 17, lines 1-3, the phrase "wherein the insert has a width measured perpendicular to the longitudinal axis from the first lateral side to the second lateral side, wherein the width" has been changed to --wherein the width--

	Claim 18 is canceled.

	Claim 19, line 1, the phrase "The insert of claim 18" has been changed to --The insert of claim 15--

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendments and remarks filed 6/10/2021 are persuasive in their explanation of the claims under 112(b).
The examiner interprets the "first flank surface is defined by a first line segment in a front profile view of the insert rotated about a first axis from the first end to the second end, wherein the first axis is disposed in a reference plane that bisects the base portion and contains the central axis of the base portion, wherein the first axis is disposed at a first radius measured in the reference plane and perpendicular to the central axis from a 

Regarding independent claim 15 as amended above, the amendments were made to overcome US 2013/0199856 (Bilen) which teaches a concave lateral side (18D - ¶ 69 & figure 16) and a convex lateral side (18C) with different radius of curvatures in a top view (fig 16; opposing different radius of curvatures seen on the left side of 18C versus right side of 18D as viewed in fig 16).
However, the insert is overall cylindrical and fails the limitations of claim 18, now amended into claim 15, and the prior art does not teach nor suggest modifying it.
US 5,706,906 teaches obviousness between cylindrical shaped inserts and planar rectangular inserts (figs 21-26) for claim 20, but does not render obvious the relative width differences of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676